DISMISS; and Opinion Filed October 29, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00153-CV

                    HAVEN VAUGHN, Appellant
                               V.
 THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS-CLIFF MANOR,
                            Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05688-A

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Fillmore
        Appellant’s brief in this case is overdue. By postcard dated September 17, 2018, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her brief

and extension motion would result in dismissal of this appeal. To date, appellant has not filed her

brief or an extension motion, and has not otherwise corresponded with the Court regarding the

status of her brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
180153F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 HAVEN VAUGHN, Appellant                           On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
 No. 05-18-00153-CV         V.                     Trial Court Cause No. CC-17-05688-A.
                                                   Opinion delivered by Justice Fillmore,
 THE HOUSING AUTHORITY OF THE                      Justices Lang and Schenck participating.
 CITY OF DALLAS, TEXAS-CLIFF
 MANOR, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 29th day of October, 2018.




                                             –2–